Case 2:20-cv-01120-JTF-atc Document 11 Filed 02/08/21 Page 1 of 2                      PageID 32




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  TRISTAN ROBINSON,                                )
                                                   )
         Plaintiff,                                )
                                                   )       No. 2:20-cv-01120-JTF-atc
                                                   )
  v.                                               )
                                                   )
  SERGEANT HURT, ET AL.,                           )
                                                   )
         Defendants.                               )
                                                   )


                        ORDER DISIMISSING CASE,
        CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
            AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On June 3, 2020, Plaintiff Tristan Robinson, who is presently incarcerated under booking

number 497796 at Northeast Correctional Complex in Mountain City, Tennessee, filed a pro se

complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On June 5, 2020, the Court granted him

leave to proceed in forma pauperis. (ECF No. 6.) On January 14, 2021, the Court dismissed

Plaintiff’s complaint without prejudice for failure to state a claim to relief, granted him leave to

amend within twenty-one days of the date of the order, and denied his motion for appointment of

counsel. (ECF No. 10.) The Court warned Plaintiff that if he failed to timely comply, the Court

would summarily dismiss this case with prejudice in its entirety, assess a strike pursuant to 28

U.S.C. § 1915(g), and enter judgment. (Id. at PageID 31.)

       Plaintiff’s deadline to amend expired on February 4, 2021. As of the date of this order, he

has not submitted an amended complaint.
Case 2:20-cv-01120-JTF-atc Document 11 Filed 02/08/21 Page 2 of 2                        PageID 33




       For this reason, the Court DISMISSES this case with prejudice in its entirety for the

reasons discussed in the January 14, 2021 order. (See ECF No. 10.) Judgment will be entered in

accordance with that prior order.

       Pursuant to Federal Rule of Appellate Procedure 24(a) and 28 U.S.C. § 1915(a)(3), it is

CERTIFIED that any appeal in this matter by Plaintiff would not be taken in good faith. If

Plaintiff nevertheless chooses to file a notice of appeal, he must either pay the entire $505 appellate

filing fee or submit a new in forma pauperis affidavit and a current, certified copy of his inmate

trust account statements for the last six months, in compliance with 28 U.S.C. §§ 1915(a)-(b).

       IT IS SO ORDERED, this 8th day of February 2021.

                                                s/John T. Fowlkes, Jr.
                                               JOHN T. FOWLKES, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                  2
